By JUDGE T. J. MARROW
After the pretrial conference of February 8th, I was to decide whether the economist witness could adjust for income taxes on his earnings estimates or whether defendant could cross-examine or argue this issue. I have concluded that this is an inappropriate and irrelevant issue in estimating the decedent’s earning capacity and should not be entertained as an issue in the trial of this case. See Norfolk Southern v. Rayburn, 213 Va. 812 (1973); Hoge v. Anderson, 200 Va. 364 (1958).